Exhibit 10.2
Execution Version
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
26th day of March, 2009, by and among MAIN STREET CAPITAL CORPORATION, a
Maryland corporation, MAIN STREET CAPITAL PARTNERS, LLC, a Delaware limited
liability company, MAIN STREET EQUITY INTERESTS, INC., a Delaware corporation,
the LENDERS listed on the signature pages hereof and BRANCH BANKING AND TRUST
COMPANY, as Administrative Agent.
R E C I T A L S:
The Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into a certain Credit Agreement dated as of October 24, 2008 (referred
to herein as the “Credit Agreement”). Capitalized terms used in this Amendment
that are not otherwise defined in this Amendment shall have the respective
meanings assigned to them in the Credit Agreement.
The Borrower and Guarantors have requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Credit Agreement. The Lenders,
the Administrative Agent, the Guarantors and the Borrower desire to so amend the
Credit Agreement upon the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:
SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.
SECTION 2. Amendments. The Credit Agreement is hereby amended as set forth in
this Section 2.
SECTION 2.01. Amendment to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:
(a) by amending and restating the definition of “Consolidated EBITDA” in its
entirety to read as follows:
“ “Consolidated EBITDA” means and includes, for the Borrower and the
Consolidated Subsidiaries that are Guarantors for any period, an amount equal to
the sum of (a) Consolidated Net Investment Income for such period; plus, (b) to
the extent such amounts were deducted in computing Consolidated Net Investment
Income for such period: (i) Consolidated Interest Expense for such period;
(ii) income tax expense for such period, determined on a consolidated basis in
accordance with GAAP; and (iii) Depreciation and Amortization for such period,
determined on a consolidated basis in accordance with GAAP. Notwithstanding the
fact that the SBIC Entities are not Loan Parties, the SBIC Entities shall be
included for purposes of calculating Consolidated EBITDA. ”

 

 



--------------------------------------------------------------------------------



 



(b) by adding the following new definition in appropriate alphabetical order:
“ “Consolidated Net Investment Income” means, for any period, the net investment
income of the Borrower and the Consolidated Subsidiaries that are Guarantors set
forth or reflected on the consolidated income statement of the Borrower and its
Consolidated Subsidiaries for such period prepared in accordance with GAAP.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated Net
Investment Income. ”; and
(c) by deleting the definition of “Consolidated Net Realized Income” appearing
therein.
SECTION 2.02. Amendment to Section 5.27(d). Section 5.27(d) of the Credit
Agreement is hereby amended by replacing the defined term “Consolidated Net
Realized Income” appearing in the last sentence therein with the defined term
“Consolidated Net Investment Income”.
SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:
(a) receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Amendment signed by such party;
(b) the fact that the representations and warranties of the Borrower and
Guarantors contained in Section 5 of this Amendment shall be true on and as of
the date hereof; and
(c) the Loan Parties shall have paid all fees owing to the Administrative Agent
under any fee letter and all other fees and expenses (including, without
limitation, reasonable attorney’s fees and expenses to the extent invoiced and
presented to Borrower) payable to the Administrative Agent arising from or
relating to the negotiation, preparation, execution, delivery performance or
administration of this Amendment.

 

2



--------------------------------------------------------------------------------



 



SECTION 4. No Other Amendment. Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect. This Amendment is not intended to effect, nor shall it be construed as,
a novation. The Credit Agreement and this Amendment shall be construed together
as a single agreement. Nothing herein contained shall waive, annul, vary or
affect any provision, condition, covenant or agreement contained in the Credit
Agreement, except as herein amended, nor affect nor impair any rights, powers or
remedies under the Credit Agreement as hereby amended. The Lenders and the
Administrative Agent do hereby reserve all of their rights and remedies against
all parties who may be or may hereafter become secondarily liable for the
repayment of the Notes. The Borrower and Guarantors promise and agree to perform
all of the requirements, conditions, agreements and obligations under the terms
of the Credit Agreement, as heretofore and hereby amended, and the other Loan
Documents being hereby ratified and affirmed. The Borrower and Guarantors hereby
expressly agree that (i) the Credit Agreement, as amended, and the other Loan
Documents are in full force and effect and (ii) the Liens and security interests
of the Administrative Agent in the Collateral are in full force and effect.
SECTION 5. Representations and Warranties. The Borrower and the Guarantors
hereby represent and warrant to each of the Lenders as follows:
(a) No Default or Event of Default under the Credit Agreement or any other Loan
Document has occurred and is continuing on the date hereof.
(b) The Borrower and Guarantors have the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by them.
(c) This Amendment has been duly authorized, validly executed and delivered by
one or more authorized officers of the Borrower and Guarantors and constitutes
the legal, valid and binding obligations of the Borrower and Guarantors
enforceable against them in accordance with its terms, provided that such
enforceability is subject to general principles of equity and to bankruptcy,
insolvency and similar laws affecting the enforcement of creditor’s rights
generally.
(d) The execution and delivery of this Amendment and the performance by the
Borrower and Guarantors hereunder do not and will not require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower, or any Guarantor, are not in contravention of or
in conflict with the articles of incorporation, bylaws or other organizational
documents of the Borrower, or any Guarantor that is a corporation, the articles
of organization or operating agreement of any Guarantor that is a limited
liability company, or the provision of any statute, or any judgment, order or
indenture, instrument, agreement or undertaking, to which any Borrower, or any
Guarantor is party or by which the assets or properties of the Borrower and
Guarantors are or may become bound.
SECTION 6. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

3



--------------------------------------------------------------------------------



 



SECTION 7. Governing Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of North Carolina.
SECTION 8. Effective Date. This Amendment shall be effective as of April 1,
2009.
SECTION 9. Loan Document. This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.
[The remainder of this page intentionally left blank.]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

            MAIN STREET CAPITAL CORPORATION
      By:   /s/ Todd A. Reppert         Name:   Todd A. Reppert        Title:  
President and Chief Financial Officer        [CORPORATE SEAL]


MAIN STREET CAPITAL PARTNERS, LLC
      By:   /s/ Rodger Stout         Name:   Rodger Stout        Title:   Chief
Financial & Administrative Officer        [CORPORATE SEAL]


MAIN STREET EQUITY INTERESTS, INC.
      By:   /s/ Rodger Stout         Name:   Rodger Stout        Title:   Vice
President and Treasurer        [CORPORATE SEAL]    

First Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and as a Lender    
 
                    By:   /s/ Greg Drabik   (SEAL)              
 
      Name:   Greg Drabik    
 
      Title:   Vice President    

First Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      COMPASS BANK, as a Lender    
 
                    By:   /s/ Jason Consoli   (SEAL)              
 
      Name:   Jason Consoli    
 
      Title:   Senior Vice President    

First Amendment to Credit Agreement

 

 